08-4850-ag
         Krasniqi v. Holder
                                                                                        BIA
                                                                                  Abrams, IJ
                                                                                A099 683 389
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 11 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                        Chief Judge,
 9                ROGER J. MINER,
10                DEBRA ANN LIVINGSTON,
11                        Circuit Judges.
12       _______________________________________
13
14       RIKARD KRASNIQI,
15                Petitioner,
16
17                            v.                                08-4850-ag
18                                                              NAC
19       ERIC H. HOLDER, Jr., U.S. ATTORNEY
20       GENERAL, 1
21                  Respondent.
22       _______________________________________


                       1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Charles Christophe, New York, New
 2                          York.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General, Susan Houser, Senior
 6                          Litigation Counsel, Steven F. Day,
 7                          Trial Attorney, Office of
 8                          Immigration Litigation, Civil
 9                          Division, United States Department
10                          of Justice, Washington, D.C.

1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Rikard Krasniqi, a native of the former

6    Yugoslavia, seeks review of a September 4, 2008 order of the

7    BIA affirming the May 18, 2007 decision of Immigration Judge

8    (“IJ”) Steven R. Abrams, denying his applications for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Rikard Krasniqi,

11   No. A099 683 389 (B.I.A. Sep. 4, 2008), aff’g No. A099 683

12   389 (Immig. Ct. N.Y. City May 18, 2007).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       When the BIA affirms the IJ’s decision in some respects

16   but not others, this Court reviews the IJ’s decision as

17   modified by the BIA decision, i.e., minus the arguments for

                                  2
1    denying relief that were rejected by the BIA. 1      See Xue Hong

2    Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

3    2005).       We review the agency’s factual findings under the

4    substantial evidence standard.        8 U.S.C. § 1252(b)(4)(B);

5    see also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

6    We review de novo questions of law and the application of

7    law to undisputed fact.       See, e.g., Salimatou Bah v.

8    Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

9        As an initial matter, there is no merit to Krasniqi’s

10   argument that the BIA erred by declining to review the IJ’s

11   adverse credibility finding.       The BIA is not required to

12   address all of the bases for the IJ’s decision and may,

13   instead, affirm the IJ’s decision in only some respects or,

14   indeed, not at all.       See 8 C.F.R. § 1003.1(d)(3); Xue Hong

15   Yang, 426 F.3d at 522.

16       The record supports the agency’s conclusion that

17   Krasniqi did not demonstrate that he suffered past

18   persecution.       Past persecution requires that the harm be

19   sufficiently severe, rising above “mere harassment.”

20   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341

21   (2d Cir. 2006).       Here, the agency reasonably found that the


              1
             We assume for purposes of our analysis that the BIA
       rejected the IJ’s adverse credibility determination. See
       Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

                                       3
1    “harassment and single episode of violence Krasniqi endured,

2    which did not require medical attention, [did] not rise to

3    the severe nature of persecution.”   Although Krasniqi

4    claimed to have suffered a bloody nose during the incident,

5    the agency correctly determined that this was insufficiently

6    severe to constitute persecution, particularly because the

7    incident did not occur while Krasniqi was in custody.     Cf.

8    Beskovic v. Gonzales, 467 F.3d 223, 226 (2d Cir. 2006)

9    (cautioning the BIA to be “keenly sensitive” to the fact

10   that a “minor beating, or for that matter, any physical

11   degradation designed to cause pain, humiliation, or other

12   suffering, may rise to the level of persecution if it

13   occurred in the context of an arrest or detention on the

14   basis of a protected ground”).

15       Furthermore, substantial evidence supports the agency’s

16   conclusion that Krasniqi failed to demonstrate that he had a

17   well-founded fear of future persecution.   See 8 C.F.R.

18   § 1101(a)(42).   Krasniqi argues that his fear of Albanian

19   extremists is objectively reasonable because he was involved

20   with the Democratic Party and previously assisted the Serbs.

21   However, as the BIA found, the evidence “[did] not indicate

22   that the Democratic Christian Party, for which [Krasniqi]

23   worked, [was] targeted for violence by Albanian extremists,”


                                   4
1    and in any event, he did not show that he could not relocate

2    to another part of the country.       Indeed, although Krasniqi

3    testified that he felt unsafe after he briefly relocated to

4    his grandparents’ house in another part of Kosovo, he

5    acknowledged that he had not been harassed there.       See

6    8 C.F.R. § 1208.13(b)(2)(ii).       Thus, the BIA properly found

7    that Krasniqi was ineligible for asylum relief.

8        Because Krasniqi failed to establish the objective

9    likelihood of persecution required to establish eligibility

10   for asylum, his withholding of removal and CAT claims were

11   properly rejected.   See Paul v. Gonzales, 444 F.3d 148, 156

12   (2d Cir. 2006); Xue Hong Yang, 426 F.3d at 523.

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34(b).
21
22                               FOR THE COURT:
23                               Catherine O’Hagan Wolfe, Clerk
24
25
26                               By:____________________________


                                     5